         Case 4:20-cv-05883-JSW Document 27-9 Filed 08/25/20 Page 1 of 11



 1   Brian J. Stretch, SBN 163973                        Jesse Bless (pro hac vice)
     bstretch@sidley.com                                 jbless@aila.org
 2   Naomi Igra, SBN 269095                              AMERICAN IMMIGRATION LAWYERS
     naomi.igra@sidley.com                               ASSOCIATION
 3   Chelsea Davis, SBN 330968                           1301 G Street, Suite 300
     chelsea.davis@sidley.com                            Washington, D.C. 20005
 4   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000                   Samina M. Bharmal (pro hac vice)
 5   San Francisco, CA 94104                             sbharmal@sidley.com
     Telephone: +1 415 772 1200                          SIDLEY AUSTIN LLP
 6   Facsimile: +1 415 772 7400                          1501 K Street NW
                                                         Washington, D.C. 20005
 7   Attorneys for Plaintiffs                            Telephone: +1 202 736 8000

 8
                                    UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                                OAKLAND
11
     IMMIGRANT LEGAL RESOURCE CENTER;                     Case No. 4:20-cv-05883-JSW
12   EAST BAY SANCTUARY COVENANT;
     COALITION FOR HUMANE IMMIGRANT                       DECLARATION OF DUNCAN
13   RIGHTS; CATHOLIC LEGAL IMMIGRATION                   LAWRENCE, PH.D. IN SUPPORT OF
     NETWORK, INC.; INTERNATIONAL RESCUE                  PLAINTIFFS’ MOTION FOR
14   COMMITTEE; ONEAMERICA; ASIAN                         PRELIMINARY INJUNCTION
     COUNSELING AND REFERRAL SERVICE;
15   ILLINOIS COALITION FOR IMMIGRANT
     AND REFUGEE RIGHTS,
16
                    Plaintiffs,
17
            v.
18
     CHAD F. WOLF, under the title of Acting
19   Secretary of Homeland Security;
     U.S. DEPARTMENT OF HOMELAND
20   SECURITY; KENNETH T. CUCCINELLI,
     under the title of Senior Official Performing the
21   Duties of the Deputy Secretary of Homeland
     Security; U.S. CITIZENSHIP & IMMIGRATION
22   SERVICES
23                  Defendants.
24

25

26

27

28
                                                     1
                                  DECLARATION OF DUNCAN LAWRENCE, PH.D.
                                         Case No. 4:20-cv-05883-JSW
            Case 4:20-cv-05883-JSW Document 27-9 Filed 08/25/20 Page 2 of 11



 1            I, Duncan Lawrence, hereby declare as follows:

 2            1.     I have personal and professional knowledge of the matters set forth herein. I would

 3   testify to the facts in this declaration under oath if called upon to do so.

 4            2.     I received a Ph.D. and MA in Political Science from the University of Colorado,

 5   Boulder and a BA in World Politics from Hamilton College. I am a two-time Fulbright recipient.

 6            3.     Since 2014, I have been the Executive Director at the Immigration Policy Lab at

 7   Stanford University. The Immigration Policy Lab collects and analyzes data, designs, implements and

 8   evaluates programs and policies, and uses cutting-edge analytical tools to bring new evidence to bear

 9   on immigration issues. I have also published numerous peer-reviewed articles on immigration issues.

10            4.     A true and correct copy of my curriculum vitae appears in Appendix A.

11            5.     Counsel for Plaintiffs asked me to provide an analysis of certain questions concerning

12   U.S. Citizenship and Immigration Services Fee Schedule and Changes to Certain Other Immigration

13   Benefit Request Requirements published in the Federal Register on August 3, 2020 (the “Final Rule”).

14            6.     Specifically, I was asked to analyze the likely impact that the Final Rule will have on

15   the volume (increase or decrease) of applications for naturalization among those previously eligible

16   for the fee waiver. My analysis and opinions on these topics are set forth below.

17     I.     The Final Rule’s Impact on Naturalization

18            7.     Based on research demonstrating that fees create barriers to citizenship and in

19   evaluating just one aspect of the Final Rule’s impact on naturalization, the following analysis shows

20   that over the next five years more than 1 million low-income immigrants will likely be deterred from

21   applying for citizenship due to the Final Rule’s increased fees and restrictions on fee waiver usage.

22            8.     The Final Rule will increase the fee for an N-400 Application for Naturalization from

23   $640 to $1170, with a $10 discount for online filers. The Final Rule eliminates the N-400 Reduced

24   Fee for applicants with income between 150 percent and 200 percent of the federal poverty guidelines.

25            9.     The Final Rule changes the fee waiver eligibility requirements. The Final Rule lowers

26   the income criteria from 150 percent to 125 of the federal poverty guidelines. The Final Rule also

27   eliminates fee waivers based on receipt of means-tested benefits and financial hardship.

28            10.    The Final Rule also eliminates the availability of fee waivers for most N-400
                                                    2
                                  DECLARATION OF DUNCAN LAWRENCE, PH.D.
                                         Case No. 4:20-cv-05883-JSW
         Case 4:20-cv-05883-JSW Document 27-9 Filed 08/25/20 Page 3 of 11



 1   applicants. Fee waivers for the N-400 will remain available to VAWA self-petitioners and derivatives,

 2   U and T nonimmigrants, battered spouses or children of a lawful permanent resident or U.S. citizen

 3   and derivatives under INA section 240A(b)(2), Special Immigrant Juveniles who have been placed in

 4   out-of-home care under the supervision of a juvenile court or a state child welfare agency at the time

 5   of filing, and Special Immigrants as an Afghan or Iraqi Translator or Interpreter, Iraqi National

 6   employed by or on behalf of the U.S. Government, or Afghan National employed by or on behalf of

 7   the U.S. government or employed by the International Security Assistance Forces.

 8          11.     The Final Rule fails to account for the downward pressure on demand exerted by such

 9   a drastic increase in fees, especially among those who are no longer eligible for a fee waiver.

10          12.     The Final Rule states, “DHS does not know the price elasticity of demand for

11   immigration benefits, nor does DHS know the level at which the fee increases become too high for

12   applicants/petitioners to apply.” 85 Fed. Reg. 46,881. Subsequently, the Final Rule states, “DHS

13   believes the price elasticity of demand for immigration services is inelastic and increases in price will

14   have a minimal or no impact on the demand for these services.” 85 Fed. Reg. 46,896.

15          13.     The Final Rule states that “DHS recognizes that, if the increase in fee for Form N-400

16   discouraged significant numbers of individuals from naturalizing, USCIS could realize less revenue

17   than with a lower fee for Form N-400. However, DHS believes that most individuals will continue to

18   value American citizenship, even if it is more expensive to naturalize.” 85 Fed. Reg. 46,858.

19          14.     The Final Rule states that DHS does not believe it is equitable to continue the long-

20   standing practice of setting the naturalization fee at an amount that is affordable, “given high volumes

21   of Form N-400 filings.” 85 Fed. Reg. 46,858.

22          15.     Research demonstrates that the fee for naturalization is a barrier that prevents

23   immigrants from becoming United States citizens and estimates that 75% of individuals who use the

24   fee waiver would otherwise not be able to become United States citizens.1 In calendar year 2017,

25   1
       Hainmueller, J., Lawrence, D., Gest, J., Hotard, M., Koslowski, R., & Laitin, D. D. (2018). A
26   randomized controlled design reveals barriers to citizenship for low-income
     immigrants. Proceedings of the National Academy of Sciences, 115(5), 939-944; Yasenov, V.,
27   Hotard, M., Lawrence, D., Hainmueller, J., & Laitin, D. D. (2019). Standardizing the fee-waiver
     application increased naturalization rates of low-income immigrants. Proceedings of the National
28   Academy of Sciences, 116(34), 16768-16772.
                                                        3
                                 DECLARATION OF DUNCAN LAWRENCE, PH.D.
                                        Case No. 4:20-cv-05883-JSW
         Case 4:20-cv-05883-JSW Document 27-9 Filed 08/25/20 Page 4 of 11



 1   approximately 348,000 individuals submitted fee waiver requests with their N-400 applications, which

 2   implies that over the next five years under the Final Rule’s fee waiver restrictions approximately 1.17

 3   million lawful permanent residents (“LPRs”) would be unable to apply for citizenship.

 4          16.     The calculation of the estimated number of immigrants prevented from applying for

 5   citizenship due to the Final Rule’s limitations on fee waiver use and higher fees for the N-400 begins

 6   with the number of fee waivers submitted with N-400s in 2017 (348,110).2 Because the Final Rule

 7   allows fee waivers for the N-400 for VAWA petitioners, U and T nonimmigrants, Special Immigrant

 8   Juveniles, and Special Immigrant Visas, the calculation makes the conservative assumption that all

 9   individuals receiving these types of visas in 2012 and who were therefore likely eligible to apply for

10   citizenship in 2017 did so and all (100%) were eligible and applied for the fee waiver as well. Therefore

11   the total number of fee waivers is reduced by 35,449.3 What remains (312,661) is an estimate of fee

12   waivers for individuals who under the Final Rule would no longer be eligible to receive them. Given

13   that some individuals who apply for the fee waiver may apply for citizenship even in the absence of

14   the fee waiver (i.e., apply under the Final Rule), the calculation multiples the total remaining fee

15   waivers by 75%, which from prior peer-reviewed research is the percent of fee waiver users applying

16   for citizenship who would not be able to apply for citizenship due to the fee (previously $640

17   application fee, $85 biometric fee).4 This results in an estimate of 234,496 individuals in 2017 who

18   would have been unable to apply for citizenship under the fee and fee waiver conditions set forth in

19   2
       Information provided by USCIS on May 29, 2019. Calculations based on information provided by
     USCIS on April 17, 2018 (report representing the total number of I-90, I-551, DACA, TPS and N-
20   400 receipts submitted electronically and by paper during calendar year 2017), Mar. 7, 2018 (USCIS
     Fee Waivers by Office Received, Approved and Denied Fiscal Year 2017, Quarter 4, and Fiscal year
21   2018, Quarter 1), and Aug. 30, 2017 (USCIS Fee Waivers by Office Received, Approved and
     Denied Fiscal Year 2017, Quarters 2 and 3).
22   3
       USCIS Data Report, Number of Form I-360, Petition for Amerasian, Widow(er), or Special
23   Immigrant, With a Classification of VAWA Self-Petitioner By Fiscal Year, Quarter, and Case Status
     Fiscal Years 2010-2020; USCIS Data Report, Number of I-360 Petitions for Special Immigrant with
24   a Classification of Special Immigrant Juvenile (SIJ) By Fiscal Year, Quarter and Case Status Fiscal
     Years 2010-2020; Bruno, A. (2014). Iraqi and afghan special immigrant visa programs.
25   Congressional Research Service; USCIS Report (2020), “U Visa Filing Trends Analysis of Data
     through FY 2019”; Department of Homeland Security, “U and T Visa Law Enforcement Resource
26   Guide for Federal, State, Local, Tribal and Territorial Law Enforcement, Prosecutors, Judges, and
     Other Government Agencies”.
     4
27     Yasenov, V., Hotard, M., Lawrence, D., Hainmueller, J., & Laitin, D. D. (2019). Standardizing the
     fee-waiver application increased naturalization rates of low-income immigrants. Proceedings of the
28   National Academy of Sciences, 116(34), 16768-16772.
                                                        4
                                 DECLARATION OF DUNCAN LAWRENCE, PH.D.
                                        Case No. 4:20-cv-05883-JSW
         Case 4:20-cv-05883-JSW Document 27-9 Filed 08/25/20 Page 5 of 11



 1   the Final Rule. Assuming no increase in the size of the citizenship eligible population each year, if the

 2   Final Rule stays in place for five years, the single year estimate is multiplied by five, resulting in

 3   1,172,479 individuals blocked from applying for citizenship due to the Final Rule’s fee and fee waiver

 4   provisions. This estimate is likely a floor in terms of the number of people prevented from applying

 5   for citizenship. It does not take into account the many immigrants who could previously afford the

 6   $725 fee, but will be unable to afford the $1,170. The total number prevented from applying for

 7   citizenship is likely larger as this calculation only estimates the number prevented as it relates to the

 8   elimination of the fee waiver coupled with the higher fee.

 9          17.     If demand for immigration services, such as naturalization, were ‘inelastic’ as DHS

10   argues, reducing or eliminating fees would have no effect on the number of individuals applying for

11   naturalization. In fact, prior research demonstrates a significant and positive effect on the number of

12   naturalization applications when obtaining a fee waiver became easier, thus contradicting DHS’

13   assertion.5

14          18.     Since 2015, immigrants have been able to use a credit card to pay naturalization fees

15   and have always had the option to save or borrow to try and cover fees. If these approaches were

16   sufficient to overcome the financial barriers to citizenship as DHS argues, programs reducing or

17   eliminating fees should not have a measurable effect on naturalization application rates. However,

18   research examining the impact of fee vouchers (similar to fee waivers) shows that by eliminating fees,

19   naturalization rates nearly double.6 While DHS may not know the precise level at “which fee increases

20   become too high for applicants/petitioners to apply,” there is existing evidence that the previous fee

21   of $725 was in fact already too high for some applicants/petitioners to apply for naturalization.7

22   5
       Yasenov, V., Hotard, M., Lawrence, D., Hainmueller, J., & Laitin, D. D. (2019). Standardizing the
     fee-waiver application increased naturalization rates of low-income immigrants. Proceedings of the
23   National Academy of Sciences, 116(34), 16768-16772.
     6
24     Hainmueller, J., Lawrence, D., Gest, J., Hotard, M., Koslowski, R., & Laitin, D. D. (2018). A
     randomized controlled design reveals barriers to citizenship for low-income
25   immigrants. Proceedings of the National Academy of Sciences, 115(5), 939-944.
     7
       Hainmueller, J., Lawrence, D., Gest, J., Hotard, M., Koslowski, R., & Laitin, D. D. (2018). A
26   randomized controlled design reveals barriers to citizenship for low-income
     immigrants. Proceedings of the National Academy of Sciences, 115(5), 939-944; Yasenov, V.,
27   Hotard, M., Lawrence, D., Hainmueller, J., & Laitin, D. D. (2019). Standardizing the fee-waiver
     application increased naturalization rates of low-income immigrants. Proceedings of the National
28   Academy of Sciences, 116(34), 16768-16772.
                                                        5
                                 DECLARATION OF DUNCAN LAWRENCE, PH.D.
                                        Case No. 4:20-cv-05883-JSW
        Case 4:20-cv-05883-JSW Document 27-9 Filed 08/25/20 Page 6 of 11



 1

 2   I declare under penalty of perjury under the laws of the United States of America that the foregoing is

 3   true and correct to the best of my knowledge.

 4

 5   Executed on August 16, 2020

 6

 7                                                         Duncan Lawrence, Ph.D.

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       6
                                 DECLARATION OF DUNCAN LAWRENCE, PH.D.
                                        Case No. 4:20-cv-05883-JSW
Case 4:20-cv-05883-JSW Document 27-9 Filed 08/25/20 Page 7 of 11




                  APPENDIX A
       Case 4:20-cv-05883-JSW Document 27-9 Filed 08/25/20 Page 8 of 11




                                           Duncan Lawrence
                                                                            Curriculum Vitae


                 Education
    2007–2013 PhD/MA, University of Colorado, Boulder, CO.
                 Political Science
    2000–2004 BA, Hamilton College, Clinton, NY.
                 World Politics

                 Professional Experience
  2014–Present Executive Director, Immigration Policy Lab, Stanford University, Stan-
               ford, CA.
    2012–2016 Co-Founder/Managing Partner, Telluride Research Group, LLC, Denver,
              CO.
    2011–2012 Graduate Instructor, University of Colorado, Boulder, CO.
           2011 Research Methods Mentor/Field Survey Coordinator, University of Col-
                orado, Arequipa, Peru.
    2008–2011 Research Assistant, University of Colorado, Boulder, CO.
    2007–2011 Teaching Assistant, University of Colorado, Boulder, CO.

                 Publications
                 Peer Reviewed Articles
17. "In search of opportunity and community: Internal migration of refugees in the United States"
    (with N. Mossaad, J. Ferwerda, J. Weinstein and J. Hainmueller) Science Advances, 2020.

16. "Extending Delivery Coverage to Include Prenatal Care for Low-Income, Immigrant Women Is a
    Cost-Effective Strategy" (with M. Rodriguez, J. Swartz, and A. Caughey) Women’s Health Issues,
    2020.

15. "Public Health Insurance Expansion for Immigrant Children and Interstate Migration of Low-
    Income Immigrants" (with V. Yasenov, F. Mendoza, and J. Hainmueller) JAMA Pediatrics,
    2019.

14. "Standardizing the fee waiver application increased naturalization rates of low-income immigrants"
    (with V. Yasenov, M. Hotard, J. Hainmueller, and D. Laitin) Proceedings of the National Academy
    of Sciences, 2019.

13. "A low-cost information nudge increases citizenship application rates among low-income immi-
    grants" (with M. Hotard, J. Hainmueller, and D. Laitin) Nature Huiman Behaviour, 2019.
                               417 Galvez Mall, Stanford, CA 94305
                     T (650) 736 7361 • B duncan.lawrence@stanford.edu                       1/4
       Case 4:20-cv-05883-JSW Document 27-9 Filed 08/25/20 Page 9 of 11




12. "Determinants of refugee naturalization in the United States" (with N. Mossaad, J. Ferwerda, J.
    Weinstein, and J. Hainmueller) Proceedings of the National Academy of Sciences, 1-10, 2018.

11. "Oregon’s Expansion of Prenatal Care Improved Utilization Among Immigrant Women" (with
    J. Swartz, J. Hainmueller, and M. Rodriguez) Maternal and Child Health Journal, 115(37):
    9175-9180, 2018.

10. "Improving refugee integration through data-driven algorithmic assignment" (with K. Bansak,
    J. Hainmueller, J. Ferwerda, A. Dillon, D. Hangartner, and J. Weinstein) Science, 359(6373):
    325-329, 2018.

 9. "A randomized controlled design reveals barriers to citizenship for low-income immigrants" (with
    J. Hainmueller, J. Gest, M. Hotard. R. Koslowski, and D. Laitin) Proceedings of the National
    Academy of Sciences. 2018.

 8. "Expanding Prenatal Care to Unauthorized Immigrant Women and the Effects on Infant Health"
    (with J. Swartz, J. Hainmueller, and M. Rodriguez) Obstetrics and Gynecology. 2017.

 7. "Protecting unauthorized immigrant mothers improves their children’s mental health" (with J.
    Hainmueller et al.) Science. 2017.

 6. "Providing driver’s licenses to unauthorized immigrants in California improves traffic safety." (with
    H. Leuders and J. Hainmueller) Proceedings of the National Academy of Sciences. 114(16):4111-
    4116, 2017.

 5. "When lives are put on hold: Lengthy asylum processes decrease employment among refugees."
    (with D. Hangartner and J. Hainmueller) Science Advances, 2(8):e1600432, 2016.

 4. "More trees, more poverty? The socioeconomic effects of tree plantations in Chile, 2001–
    2011." (with K. Andersson, J. Zavaleta, and M. R. Guariguata) Environmental Management,
    57(1):123–136, 2016.

 3. "Crossing the cordillera: Immigrant attributes and Chilean attitudes." Latin American Research
    Review, 50(4):154–177, 2015.

 2. "Local cohesion and radical right support: The case of the Swiss People’s Party." (with J.
    Fitzgerald) Electoral Studies, 30(4):834–847, 2011.

 1. "Immigration Attitudes in Latin America: Culture, Economics, and the Catholic Church." The
    Latin Americanist, 55(4), 143-170, 2011.

                  Grants & Gifts
           2019   NEO Philanthropy (Four Freedoms Fund)
           2018   Schmidt Futures
           2018   Rockefeller Foundation
           2018   Russell Sage Foundation
           2018   Stanford Child Health Research Institute
           2017   Ford Foundation
           2017   Stanford Child Health Research Institute
                             417 Galvez Mall, Stanford, CA 94305
                     T (650) 736 7361 • B duncan.lawrence@stanford.edu                              2/4
  Case 4:20-cv-05883-JSW Document 27-9 Filed 08/25/20 Page 10 of 11




      2017 Stanford Center for Clinical and Translational Research and
           Education
      2016   Robert Wood Johnson Foundation - Evidence for Action
      2016   Russell Sage Foundation
      2016   Ford Foundation
      2016   Robin Hood Foundation
      2016   New York Community Trust
      2015   UPS Endowment Fund

             Fellowships
     2013    Fulbright Scholar – Chile
     2011    University of Colorado Department of Recreation Services Graduate Fellowship
2008–2011    University of Colorado Department of Political Science Summer Research Fellowship
     2009    CARTSS Scholars Grant (co-investigator)
     2005    Fulbright English Teaching Fellowship – Argentina

             Selected Presentations
      2019 Intergovernmental Consultations on Migration, Senior Officials Meeting,
           Geneva, Switzerland.
      2019 Bipartisan Policy Center, Overcoming Health Care Challenges in Immigrant Com-
           munities, Washington, D.C..
      2019 World Government Summit, Edge of Government, Dubai, UAE.
      2018 World Refugee Council, Technology Workshop, Berkeley, CA.
      2018 Commonwealth Club of California, Marin Conversations, Marin, CA.
      2018 Robert Wood Johnson Foundation, Sharing Knowledge to Build a Culture of
           Health Conference, Chandler, AZ.
      2017 All Are Welcome Symposium, Oakland, CA.
      2017 San Mateo County, Immigrant Integration Summit, Redwood City, CA.
      2016 Bureau of Population, Refugees and Migration, Refugee Admissions Workshop,
           Washington, D.C..

             Teaching Experience
 Instructor International Political Economy (2011,2012); Global Development (2012)
  Teaching Comparative Politics (2007–2010); Topics in Political Data Analysis (2010)
  Assistant
Experiential Hamilton College Outdoor Leadership Program (2001–2004); Hulbert Outdoor
 Education Center (2004); Wilderness Ventures (2004, 2006)
  Instructor




                         417 Galvez Mall, Stanford, CA 94305
                 T (650) 736 7361 • B duncan.lawrence@stanford.edu                        3/4
Case 4:20-cv-05883-JSW Document 27-9 Filed 08/25/20 Page 11 of 11




           Awards and Honors
    2012 Best Graduate Instructor, Department of Political Science, University of Colorado
         Boulder
    2004 Phi Beta Kappa Honor Society
    2004 Pi Sigma Alpha Honor Society
    2004 Constantine Karamanlis Award – Outstanding Senior Concentrator in World Politics

           Skills
   Basic LATEX, R
Advanced Google Apps, Microsoft Office, Smartsheets, Stata, Qualtrics, Zotero




                       417 Galvez Mall, Stanford, CA 94305
               T (650) 736 7361 • B duncan.lawrence@stanford.edu                      4/4
